Title: From George Washington to Anne-César, chevalier de La Luzerne, 5 June 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 5th June
                     1782
                  
                  I have the honor of conveying to your Excellency, the inclosed
                     address of the Officers of the American Army under my immediate Command, on the
                     auspicious birth of a Dauphin.
                  Happy in this oppertunity of presenting to you this United
                     testimony of respect and veneration for your Royal Master, I pray you to
                     believe that I enjoy the highest satisfaction in having such an occasion of
                     manifesting to your Excellency, the very particular pleasure I feel in every
                     event which affects the happiness of his Most Christian Majesty—especially in
                     one which is so interesting & important to his domestic felicity—& so pleasing to his people. I have the honor to be with the highest
                     respect Your Excellys Most Obedt & Hble Servt
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        Sir
                         c.5 June 1782
                     
                     Amid the general expression of Joy on the auspicious birth of
                        a Dauphin, permit us, the Officers of the American Army, to offer more than a
                        silent approbation of those Sentiments and Congratulations which have been
                        presented by Congress the representative body and sovereign power of the
                        United States, through you to our great and illustrious Ally on this happy
                        event.
                     There are circumstances, Sir, which render that, which in a
                        degree is pleasing to all, particularly so to some; the harmony and
                        friendship which subsisted between the Troops of your august Sovereign and
                        us, during the last Campaign (when the only contention lay in endeavours to
                        exceed each other in acts of emulation and brotherly kindness) give us this
                        pre-eminence.
                     The blood freely offer’d on both sides which was spilt in the
                        same Trench and often mixed in a common stream, the support of those rights
                        which are interesting to the feelings of humanity and the priviledges of
                        freemen, is such a cement to the friendship of the two Nations, as nothing,
                        but a departure from the principles of the Union, which Heaven
                           avert! can ever dissolve.
                     Not to participate then in the general satisfaction occasioned
                        by an event which adds to the felicity of a Monarch, who may be viewed in
                        the same moment, as the father of his own Nation and protector of the
                        liberties of others; and which contributes so much to the happiness of a
                        People to whom we are allied in interest and affection, would be an argument
                        of great insensibility on our part.
                     That divine providence may shed its choicest blessings upon
                        the King of France and his Royal Consort, and favor them with a long, happy
                        & glorious reign; that the Dauphin may live to inherit the virtues
                        and the Crown of his illustrious progenitors; that he may reign over the
                        hearts of a happy and generous people, and be among the happiest in his
                        kingdom, is our sincere and fervent wish. In behalf of the Army.
                     
                        Go: Washington
                        
                     
                  
                  
               